Title: From John Quincy Adams to Abigail Smith Adams, 6 February 1817
From: Adams, John Quincy
To: Adams, Abigail Smith


				
					109.My dear Mother.
					Little Boston. Ealing. 6. February 1817.
				
				Nothing further received from you, since I wrote you last week—My boys have returned to School; and to close their holidays I went with them to Drury–Lane Theatre, and saw the Tragedy of Richard the third—The part of this amiable hero, was performed by Mr Kean, who is now the reigning favourite of the Public—They have mutilated this Play so much in their manner of getting it up, that it is hardly to be recognized for Shakespear’s, and Kean tears the passions of Poor Richard to rags and tatters. He is nevertheless, one of the greatest tragic actors I have seen—There were two or three passages in the Play, of which the Audience seemed disposed to make applications to the present times; but neither hypocrisy, nor cruelty are the personal vices of Princes in this age.The bullets supposed to have been shot at the Prince Regent have not been found, and the prevailing opinion seems to be, that they were only common Stones—Soldiers have a prejudice that it is a more genteel way of dying, (even if under a sentence of execution) by a file of Soldiers, than by a hangman—Princes may perhaps be more willing to be shot at with bullets, than stoned with Stones—Both indeed may happen to the best of men, even for their best of actions, but assassination, is more likely to prove the existence of a plot, than mere mobbing—Plots are the order of the day, and as there are a vast number of Petitions for a Reform of Parliament, Government are attempting to make a plot out of them—All parties in Parliament have declared themselves against the Reform demanded; and an Act of Parliament is to be passed to present meetings of the People for such Petitions—These restrictions upon the popular feelings have proved effectual on a former occasion in many respects similar to the present, and will prove effectual now, as long as the Government can provide for the interest of the public debt—Till that fails, nothing very serious is likely to happen in this Country.—Yours faithfully.
				
					A.
				
				
			